FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                          FOR THE TENTH CIRCUIT                    February 13, 2019
                        _________________________________
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
    JUAN LUIS AGUILAR-PEREZ,

          Petitioner,

    v.                                                 No. 18-9513
                                                  (Petition for Review)
    MATTHEW G. WHITAKER, Acting
    United States Attorney General, 

          Respondent.
                        _________________________________

                             ORDER AND JUDGMENT * *
                        _________________________________

Before BACHARACH, PHILLIPS, and EID, Circuit Judges.
               _________________________________

         This appeal involves a petition for review of a decision by the Board

of Immigration Appeals. The petitioner (Mr. Aguilar-Perez) is a Mexican

citizen who overstayed his visa in the United States. He would ordinarily

be considered removable, but he sought asylum and withholding of

removal. The Board rejected both requests, and Mr. Aguilar-Perez

petitioned for review. We deny the petition.



     We substitute Mr. Matthew G. Whitaker as the respondent. See Fed.
R. App. P. 43(c)(2).
**
      The parties do not request oral argument, and it would not materially
aid our consideration of the appeal. So we have decided the appeal based
on the briefs. See Fed. R. App. P. 34(a)(2); Tenth Cir. R. 34.1(G).
      The petition rests on facts that are largely undisputed. Before

entering the United States, Mr. Aguilar-Perez worked in Chihuahua,

Mexico, as a police officer. According to Mr. Aguilar-Perez, he and his

partner faced threats from a criminal group involved in killing, extortion,

kidnaping, and drug trafficking.

      These threats led Mr. Aguilar-Perez to quit the police force. For

roughly two years, he continued to live in Mexico. But his fears resurfaced

when someone killed his former partner and tried to kill Mr. Aguilar-

Perez’s brother-in-law (who was also a Mexican police officer). Mr.

Aguilar-Perez entered the United States on a temporary visitor’s visa and

later sought asylum and withholding of removal. 1 The Immigration Judge

denied both forms of relief, and the Board of Immigration Appeals

affirmed. 2

Standard of Review

      We review the Board’s decision, which consisted of a single Board

member’s summary decision. In reviewing the Board’s decision, we may

consult the Immigration Judge’s explanation. Neri-Garcia v. Holder, 696



1
      Mr. Aguilar-Perez also sought protection under the Convention
Against Torture. This request was denied, but Mr. Aguilar-Perez does not
seek review of this part of the Board’s decision.
2
     The Immigration Judge rejected the asylum claim in part because it
was untimely. But the Board assumed timeliness, so we need not decide
whether the asylum claim was timely.
                                      2
F.3d 1003, 1008–09 (10th Cir. 2012). Regardless of whether we consult the

Immigration Judge’s explanation, however, we engage in de novo review of

the Board’s decision. Elzour v. Ashcroft, 378 F.3d 1143, 1150 (10th Cir.

2004).

      Mr. Aguilar-Perez contends that the Board lacked substantial

evidence for the decision. To assess this contention, we regard the Board’s

factual findings as conclusive unless all reasonable decision-makers would

have disagreed. 8 U.S.C. § 1252(b)(4)(B); River-Barrientos v. Holder, 666

F.3d 641, 645 (10th Cir. 2012).

Asylum

      Mr. Aguilar-Perez would be eligible for asylum only if he established

status as a refugee. 8 C.F.R. § 1208.13. He would be considered a refugee

if he experienced or would experience persecution in Mexico at least in

part because of his membership in a particular social group. 8 U.S.C.

§ 1101(a)(42)(A); Karki v. Holder, 715 F.3d 792, 800 (10th Cir. 2013). Mr.

Aguilar-Perez requested asylum based on both past persecution and fear of

future persecution.

      He based both requests on his membership in a particular social

group consisting of incorruptible former police officers. The Board

assumed that this group could qualify as a particular social group. But

membership of that group is not enough; Mr. Aguilar-Perez also needed to

tie his persecution to his status as a former police officer.

                                       3
     For the sake of argument, we assume that the Board could have found

a connection between the past persecution and Mr. Aguilar-Perez’s status

as an incorruptible former police officer. But the Board found no

connection, so we ask only whether the Board’s finding was reasonable.

We believe that it was. Mr. Aguilar-Perez did face threats and intimidation

while working as a police officer. But he had quit the police force roughly

two years before immigrating to the United States, and he has not alleged

exposure to persecution after quitting the police force. Thus, a reasonable

decision-maker could reject a connection between the threats to Mr.

Aguilar-Perez as an active police officer and his current status as an

incorruptible former police officer.

     Mr. Aguilar-Perez also insists that he fears future persecution if he

returned to Mexico. For this claim, he needed to show that he reasonably

feared persecution based on evidence that was both credible and direct.

Wiransane v. Ashcroft, 366 F.3d 889, 893 (10th Cir. 2004). We can again

assume for the sake of argument that a reasonable decision-maker could

have credited Mr. Aguilar-Perez’s allegation. But the Board didn’t credit

this allegation, and the Board’s factual determination was reasonable.

     Mr. Aguilar-Perez testified that he had information that a criminal

group in Mexico had been killing former police officers. He also presented

an article stating that a Mexican police chief had been targeted even after

leaving the police force. According to the article, the former police chief

                                       4
had obtained recognition for cutting crime in both Tijuana and Ciudad

Juarez.

     But the Board could legitimately conclude that Mr. Aguilar-Perez had

not genuinely or reasonably feared persecution as a former police officer.

The article referred only to a single report of violence against a former

police chief. And all of the other documentary evidence related only to

violence against active Mexican police officers and other public officials.

So the Board’s factual finding was supported by substantial evidence. See

Estrada-Escobar v. Ashcroft, 376 F.3d 1042, 1047–48 (10th Cir. 2004)

(upholding the denial of a former Peruvian police officer’s asylum claim

based on a fear of future persecution despite evidence that a high-profile

activist had been assassinated after leaving and returning to Peru); see also

Ahmed v. Ashcraft, 348 F.3d 611, 617–19 (7th Cir. 2003) (holding that the

Board had substantial evidence to reject a former Algerian police officer’s

claim for asylum based on a fear of future persecution).

     We therefore conclude that the Board had substantial evidence to

reject the asylum claim.

Withholding of Removal

     Mr. Aguilar-Perez bore an even greater burden to justify withholding

of removal. Zhi Wei Pang v. Holder, 665 F.3d 1226, 1233 (10th Cir. 2012).

Because he failed to show eligibility for asylum, the Board could

reasonably conclude that he would also fail to justify withholding of

                                      5
removal. See Rodas-Orelanna v. Holder, 780 F.3d 982, 987 (10th Cir.

2015) (“Failure to meet the burden of proof for an asylum claim

necessarily forecloses meeting the burden for a withholding claim.”).

                                  * * * *

      We conclude that substantial evidence existed for the denial of both

asylum and withholding of removal. Given these conclusions, we deny the

petition for review.


                                      Entered for the Court



                                      Robert E. Bacharach
                                      Circuit Judge




                                     6